DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is responsive to the Applicant's communication filed 09 February 2021.  In view of this communication and the amendment concurrently filed: claims 1-9 and 12-22 were previously pending, with claims 1-4 and 16-17 being withdrawn from consideration; claims 2-3 and 17 were canceled by the amendment; and thus, claims 1, 4-9, 12-16, and 18-22 are now pending in the application, with claims 1, 4, and 16 being withdrawn from consideration.
Election/Restriction
Claim(s) 5-9, 12-15, and 18-22 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim(s) 1, 4, and 16, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 18 May 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or non-statutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Response to Arguments
The Applicant’s arguments, filed 09 February 2021, have been fully considered and are persuasive.  
The Applicant’s argument states that claim 1 has been amended to include the allowable subject matter of the apparatus claims, thereby warranting rejoinder of the currently withdrawn process claims.  This argument is persuasive and the restriction requirement has been withdrawn.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a), which papers have been placed of record in the file. 
Disclosure
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Allowable Subject Matter
Claim(s) 1, 4-9, 12-16, and 18-22 is/are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 5, and all claims dependent thereon, the prior art does not disclose, inter alia, a system comprising: 

a consumer configured to put an operating medium into effect, 
wherein the multiplicity of components of the cryogenic electric machine comprise: 
a cryogenic component; 
a first cooling system assigned to the cryogenic component and to which the coolant is configured to be supplied in a liquid state via a first portion of the conduction system to cool the cryogenic component, using at least a portion of a vaporization enthalpy of the coolant, to a cryogenic temperature; 
a further component; and 
a second cooling system assigned to the further component and to which the coolant is configured to be supplied by the first cooling system via a further portion of the conduction system to cool down the further component, using a remaining cooling capacity of the coolant and using at least a portion of a heating enthalpy of the coolant, to an operating temperature which is reduced in relation to ambient temperature; 
a reservoir configured to store and provide the coolant in a liquid state, wherein the reservoir is fluidically or thermally connected to the cryogenic electric machine in such a manner that the coolant is configured to be supplied to the first portion of the conduction system and, via the first portion, to the cryogenic component; and 
a bypass fluidically connecting the reservoir and the consumer such that a portion of the coolant in the liquid state circumvents the cryogenic component in the first cooling system, wherein the bypass has a heating device with which the portion of the coolant 
wherein the operating medium of the consumer is the coolant, and 
wherein the consumer and the cryogenic electric machine are fluidically connected to each other in such a manner that the coolant, after passing through the second cooling system of the cryogenic electric machine, is configured to be supplied to the consumer in a gaseous state.
Regarding claim 13, and all claims dependent thereon, the prior art does not disclose, inter alia, a system comprising: 
a cryogenic electric machine having a multiplicity of components and a conduction system for conducting a coolant to and between the components, and 
a consumer configured to put an operating medium into effect, 
wherein the multiplicity of components of the cryogenic electric machine comprise: 
a rotor, 
a first cooling system assigned to the rotor and to which the coolant is configured to be supplied in a liquid state via a first portion of the conduction system to cool the rotor, using at least a portion of a vaporization enthalpy of the coolant, to a cryogenic temperature; 
a stator, and 
a second cooling system assigned to the stator and to which the coolant is configured to be supplied by the first cooling system via a further portion of the conduction system to cool down the stator, using a remaining cooling capacity of the coolant and 
a reservoir configured to store and provide the coolant in a liquid state, wherein the reservoir is fluidically or thermally connected to the cryogenic electric machine in such a manner that the coolant is configured to be supplied to the first portion of the conduction system and, via the first portion, to the rotor, and 
a bypass fluidically connecting the reservoir and the second cooling system for cooling the stator, wherein the bypass circumvents the first cooling system, 
wherein the operating medium of the consumer is the coolant, 
wherein the consumer and the cryogenic electric machine are connected to each other in such a manner that the coolant, after passing through the second cooling system of the cryogenic electric machine, is configured to be supplied to the consumer in a gaseous state.
While the prior art discloses cryogenic cooling systems for various arrangements of electrical machines, it does not disclose the cooling system with a bypass arranged as recited in claims 1 and 5, or the separate cooling of the rotor and stator as recited in claim 13.  Thus, the independent claims are neither anticipated nor rendered obvious by the prior art and the claims are now in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Andrews whose telephone number is (571)270-7554.  The examiner can normally be reached on Monday-Thursday, 8:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached at 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael Andrews/
Primary Examiner, Art Unit 2834